Citation Nr: 0212428	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  94-44 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for right hip disability 
secondary to service-connected left knee disability.

(The issue of entitlement to service connection for bilateral 
genu recurvatum with incomplete fusion, tibial tubercle, 
right, will be the subject of a later Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously before the Board and the 
appeal as to the issues of entitlement to service connection 
for a lumbar spine disability and a right hip disability, to 
include as secondary to a service-connected disability, were 
denied by a December 16, 1997, Board decision.  Thereafter, 
the veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  By 
Order dated July 16, 1998, the Court vacated the Board's 
December 16, 1997, decision with respect to the denial of 
service connection for these disabilities on a secondary 
basis and remanded the case to the Board for further action.  
In December 1998, the Board remanded the case to the RO for 
additional development, to include obtaining a medical 
opinion as to whether the veteran's lumbar spine and right 
hip disabilities are due to or the result of the service-
connected left knee disability or are aggravated thereby.  By 
a February 2000 rating decision, the RO granted service 
connection for disk disease of the low back and continued the 
denial of service connection for the right hip.  The case was 
again remanded by the Board in October 2000 for the purpose 
of obtaining a complete rationale for the opinion offered 
pursuant to the December 1998 Board remand with regard to the 
etiology of the veteran's right hip impairment.  

Additionally, the October 2000 Board remand noted that the 
veteran's representative had raised the issue of entitlement 
to service connection for left knee genu recurvatum which had 
been denied by a prior rating decision and referred the issue 
to the RO for appropriate action.  Thereafter, the RO 
determined that the issue of entitlement to service 
connection for bilateral genu recurvatum with incomplete 
fusion, tibial tubercle, right, had been denied by a 
September 1968 rating decision and that the veteran had not 
received notice of this determination until June 1994.  The 
RO further construed the veteran's July 1994 statement, 
requesting an increased rating with respect to the conditions 
of both of his knees, as a notice of disagreement and issued 
a statement of the case with respect to this claim in 
November 2000.  A substantive appeal as to this issue was 
received in November 2000.

The Board is undertaking additional development of the issue 
of entitlement to service connection for bilateral genu 
recurvatum with incomplete fusion, tibial tubercle, right, 
pursuant to the authority granted by 67 Fed. Reg. 3099, 3104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When the development has been completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903 (67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing the response of the veteran and his representative, 
the Board will prepare a separate decision addressing this 
issue.


FINDING OF FACT

The veteran's right hip disability is not etiologically 
related to the veteran's service-connected left knee 
disability, nor has the right hip disability been aggravated 
by the service-connected left knee disability.


CONCLUSION OF LAW

Chronic right hip disability is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 and Supp. 2002); 38 C.F.R. § 3.310 
(2001); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, VA 
medical records, VA examination reports, and private 
treatment records.  As the record shows that the veteran has 
been afforded several VA examinations in connection with his 
claim, the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decision, statement of the case, supplemental 
statements of the case, and Board remands have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Specifically, the record 
shows that, by the June 2002 supplemental statement of the 
case, the veteran was advised of the provisions of the new VA 
regulations regarding the timing and scope of VA assistance, 
including the type of evidence necessary to substantiate his 
claim as well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, No. 01-997 (Vet. App. 
June 19, 2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

As noted above, the July 1998 Order from the Court which 
vacated and remanded the December 1997 decision of the Board 
was limited to that portion of the decision which denied 
service connection on a secondary basis.  Accordingly, 
inasmuch as entitlement to service connection for a right hip 
disorder on a direct basis has been previously denied by the 
Board and has not been vacated and remanded by the Court, it 
will not be a subject of the discussion herein.  

With regard to the issue of entitlement to service connection 
for a right hip disorder as secondary to the veteran's 
service-connected left knee impairment, pertinent law and 
regulations provide that service connection may be granted 
for disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When a service-connected disability aggravates, but is not 
the proximate cause of, a nonservice-connected disability, 
service connection may be established for the increment of 
the nonservice-connected disability attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).

Service medical records reflect that the veteran was placed 
on limited duty due to an injury to the left knee sustained 
by a fall from a crane in Vietnam.  A Medical Evaluation 
Board diagnosed tear of posterior capsule, left knee joint 
with resultant instability.  Service medical records contain 
no references to any injury to the right hip in connection 
with that incident or at any other time during the veteran's 
service.  

On VA orthopedic examination in August 1968, the veteran's 
inservice injury to the left knee was noted and the current 
residuals reported.  However, the report of that examination 
includes a notation that there was "no other orthopedic 
disability."

VA outpatient treatment records, dated from December 1980 to 
March 1981, note that the veteran complained of left knee 
pain.  These records are silent with respect to complaints of 
or treatment for hip impairment.  Similarly, a 1981 report of 
VA examination of the knee does not mention hip impairment.

Private medical records from Brown County Medical Hospital in 
Georgetown, Ohio, dated from December 1985 to February 1990, 
note that the veteran began to complain of hip pain in 
January 1988.  X-ray examination revealed probable old 
fracture of the right cervical neck of the femur, currently 
healed.  The opinion of the examiner was "degenerative 
changes right hip most likely related to the old trauma."  
These records show that the veteran continued to complain of 
right hip pain.

Private medical records, dated from December 1991 to March 
1992, from L. Shouse, M.D., of Meadowview Regional Hospital 
in Maysville, Kentucky, note that the veteran was diagnosed 
with degenerative joint disease of the right hip and 
underwent a total right hip arthroplasty in January 1992.

A February 1993 VA medical examination report included 
diagnoses of residuals of trauma to the left knee, post 
operative, and status post operative right hip replacement.  
In a March 1993 addendum to this report, the examiner stated 
that "it is difficult to make a positive statement as to 
whether the right hip was medically related to the left knee 
impairment.  Given the veteran's history, however, it would 
be difficult to totally exclude it."  

An October 1993 examination report by the same examiner is to 
the effect that a complete review of the veteran's claims 
file showed that the original injury was to the veteran's 
knee.  The examiner noted the veteran's statement that he had 
hip pain from the beginning, but because of the severity of 
his knee injury, no attention was paid to other parts of his 
body.  The examiner commented that there was probably no 
causal relationship between the knee and the right hip, but 
that there was a definite possibility that the hip was 
injured at the time of the original accident.  The examiner 
concluded that the veteran's current hip problem was caused 
by the original injury.

An undated statement from G. L. Green, M.D., a Medical Rating 
Specialist, includes the opinion that, based on a review of 
the veteran's claims file and good medical judgment, there is 
no good reason to present the left knee injury as having a 
causal effect on right hip degenerative arthritis.

VAMC treatment records from August 1993 to April 1996 note 
complaints of recurrent right hip pain.  

At his October 1994 personal hearing, the veteran testified 
that he injured his right hip at the same time that he 
injured his left knee.  He recalled that, although he 
complained of hip problems during treatment for his left knee 
injury in service, his treating physicians told him that his 
knee would have to be treated first because it was the most 
severely injured.  In addition the veteran claimed that his 
service connected left knee disability has made the 
impairment associated with his right hip injury worse 
because, due to fear of his left knee giving way, he has been 
shifting his weight onto the right leg.  The veteran also 
recalled that he received treatment for his hip complaints as 
early as 1972 or 1973 at the Cincinnati, Ohio, VA Medical 
Center (VAMC).  

The RO attempted to obtain treatment records from the 
Cincinnati, Ohio, VAMC for 1972 and 1973.  However, a 
December 1994 response from the Cincinnati, Ohio, VAMC 
reflects that no records for 1972 or 1973 were found.  

VA outpatient treatment records, dated from April 1998 to 
December 1998, include complaints of right hip pain.

A June 1999 report of VA joints examination includes the 
opinion that the veteran's right hip disorder or degeneration 
of the hip was not caused by his service-connected left knee 
disability.  Additionally, the examiner commented that the 
right hip disorder was not aggravated by the service-
connected left knee disability.  The examination report 
further reflects that these opinions are based upon 
examination of the veteran and review of his claims file, 
including prior VA examination reports.  

A November 2000 addendum to the above examination report 
includes the examiner's opinion that the veteran's service-
connected left knee injury did not cause or aggravate his 
right hip disorder.  It is noted that this opinion was based 
upon a review of the information contained in the veteran's 
claims file, to include service medical records as well as 
post service VA and private medical records which show that 
there was no mention of right hip injury or right hip 
arthritis until 1991.  Accordingly, the examiner concluded 
that the veteran's right hip symptoms were basically due to 
the normal aging process and had nothing to do with the 
service-connected injury to his left knee.

Another addendum, dated in December 2000, to the June 1999 VA 
examination report reflects that the veteran was examined on 
the date of the addendum and his claims file was reviewed 
once again.  It was noted that the veteran reported that he 
did not have any pain over his right hip area after he was 
discharged from the service.  Rather, the veteran reported 
that he began having pain in his hip several years afterwards 
and did not seek any medical aid in this regard until 1988.  
The examiner noted that the veteran's medical records were 
silent with respect to right hip problems, injury, or 
arthritis until 1991 and there was no evidence of right hip 
arthritis within one year after the veteran's discharge from 
military service.   The examiner stated that because of the 
information noted in the claims file and medical records as 
well as the examination which showed equal leg lengths, equal 
circumference of both thighs and that the veteran did not 
walk with a limp without or without his cane, it was his 
opinion that the veteran's service-connected left knee injury 
did not cause or aggravate his right hip condition and that 
the right hip symptoms were due to the normal aging process.  

Upon consideration of the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's service-connected left knee disability has resulted 
in right hip impairment, including by aggravation.  It is the 
clear opinion of the examiner who conducted the June 1999 
examination that there is no relationship, including by 
aggravation.  The Board finds the report of this examination 
with subsequent addenda to be very persuasive and entitled to 
considerable weight.  The examiner not only had the benefit 
of examining the veteran, but the report expressly shows that 
the claims file was reviewed by the examiner.  The Board 
notes here that while a March 1993 examination report 
addendum incudes a comment by the examiner that it would be 
difficult to exclude the possibility that the right hip 
disorder was medically related to the left knee impairment, 
in a subsequent October 1993 examination report, that same 
examiner appears to have changed his opinion in that he 
commented that there was probably no causal relationship 
between the knee and the right hip.  Instead, the examiner 
commented that the hip disorder was caused by the original 
injury.  However, as noted earlier, the theory of direct 
service connection is no longer before the Board.  The 
present decision addresses only the secondary service 
connection. 

The Board places great evidentiary weight on the June 1999 VA 
examination report and addenda thereto, dated in November 
2000 and December 2000, because these reports are supported 
by the medical evidence of record including the veteran's 
medical history.  The Board acknowledges the veteran's belief 
in a causal connection between his right hip impairment and 
his service-connected left knee; however, as a layman, the 
appellant is not qualified or competent to render opinions as 
to medical diagnoses, etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The record shows that a 
trained medical examiner has examined the veteran and 
reviewed the claims file, but was unable to find a basis for 
linking current right hip impairment to the veteran's 
service-connected left knee, including by aggravation. 

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence to otherwise permit 
favorable action on the veteran's claims.  38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to service connection for right hip disability 
secondary to service-connected left knee disability is not 
warranted.  The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

